In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an interlocutory judgment of the Supreme Court, Westchester County (Gurahian, J.), entered February 20, 1991, which, upon a jury verdict on the issue of liability only, is in favor of the defendants Pamela D. Crawford and Pierce V. Gallagher.
Ordered that the judgment is affirmed, with costs payable to the respondent Crawford.
The plaintiffs commenced an action to recover damages for personal injuries sustained by the infant plaintiff as a passenger in a vehicle operated by the defendant Pamela D. Crawford. The facts surrounding the vehicular accident in which the infant plaintiff was injured are set forth in the related decision in Crawford v Koloniaris (199 AD2d 235 [decided herewith]). After a trial on the issue of liability only, the jury found in favor of the plaintiffs and against the defendant Dimitrios Koloniaris. However, the defendants Gallagher and Crawford were found not to be negligent.
We find unpersuasive the plaintiffs’ contention that the trial court exhibited bias in instructing the jury regarding the duty of the defendant Gallagher, a New York State Police Trooper, in pulling over the speeding Koloniaris vehicle. Viewing the court’s charge in its entirety, we find that it conveyed the proper legal standards to be applied by the jury in evaluating the evidence and did not indicate favoritism toward any party (see generally, Cea v Freed, 178 AD2d 397; Lukasiewicz v City of Buffalo, 55 AD2d 848).
The plaintiffs’ further contention that the jury’s verdict as to the defendant Crawford was against the weight of the evidence is also without merit. Based on the evidence adduced *250at trial, including the testimony of the plaintiff herself, it cannot be said that there is no basis upon which a jury could have reached the verdict upon any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
We have considered the plaintiffs’ remaining contention and find it to be without merit for the reasons set forth in our decision in the companion appeal of Crawford v Koloniaris (supra). Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.